 

 

 

 

DOCU

Brow
fas

 
   

  
  

en

Net

 

LY EDLED
UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK 19 -905S QOS0
UNITED STATES OF AMERICA Protective Order

20 Cr. 101 (LAP)

DANIEL DANIEL,
a/k/a “Roma,”

Defendant.

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16, the Court hereby
finds and orders as follows:

1. Disclosure Material, The Government has made and will make disclosure to the
defendant of documents, objects and information, including electronically stored information
(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the
Government’s general obligation to produce exculpatory and impeachment material in criminal
cases, all of which will be referred to herein as “disclosure material.” The Government’s disclosure
material may include material that (i) affects the privacy, confidentiality and business interests of
individuals and entities not named as parties in this case; (ii) would impede, if prematurely
disclosed, the Government’s ongoing investigation of uncharged individuals; (iii) would risk
prejudicial pretrial publicity if publicly disseminated; and (iv) that is not authorized to be disclosed
to the public or disclosed beyond that which is necessary for the defense of this criminal case.

2. Sensitive Disclosure Material, Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains information that identifies, or could

 

 
United States v. Daniel,

20 Cr. 101 (LAP)

Protective Order

lead to the identification of, witnesses who may be subject to intimidation or obstruction, and
whose lives, persons, and property, as well as the lives, persons, and property of loved ones, will
be subject to risk of harm absent the protective considerations set forth herein. The Government's
designation of material as sensitive disclosure material will be controlling absent contrary order of
the Court.

3. Good Cause. There is good cause for entry of the protective order set forth herein.

Accordingly it is hereby Ordered:

4. Disclosure material shall not be disclosed by the defendant or each of his defense
counsel, including any successor counsel (“the defense”) other than as set forth herein, and shall
be used by the defense solely for purposes of defending this action. The defense shall not post any
disclosure material on any Internet site or network site to which persons other than the parties
hereto have access, and shall not disclose any disclosure material to the media or any third party
except as set forth below.

5. Disclosure material may be disclosed by counsel to:

(a) Personnel for whose conduct counsel is responsible, i.¢., personne] employed by or
retained by counsel, as needed for purposes of defending this action;
(b) Prospective witnesses for purposes of defending this action;

(c) Any court-appointed Coordinating Defense Attorney (“CDA”), his or her staff, and

any third party vendors he or she retains.

 

 
United States v. Daniel,
20 Cr. 101 (LAP)
Protective Order

6. The defense shall provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed disclosure material or the Government’s
ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall
maintain a record of what information has been disclosed to which such persons.

7, The Government may authorize, in writing, disclosure of disclosure material beyond
that otherwise permitted by this Order without further Order of this Court.

8. This Order does not prevent the disclosure of any disclosure material in any hearing or
trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,
sensitive disclosure material pertinent to any motion before the Court should initially be filed under
seal, absent consent of the Government or Order of the Court. All filings should comply with the
privacy protection provisions of Fed. R. Crim. P. 49.1,

Disclosure and Protection of Seized ESI

9, The Government has advised that information that may be subject to disclosure in this
case may be contained within ESI that the Government has seized, pursuant to warrants issued
during the course of the investigation, such as ESI seized from various cell phones.

10, The Government is authorized to disclose to any CDA and counsel for the defendant,
for use solely as permitted herein, the entirety of such seized ESI as the Government believes may

contain disclosure material (“the seized ESI disclosure material”). Any CDA, defendant, their

defense counsel, and personnel for whose conduct defense counsel is responsible, i.e., personnel

 

 
United States v. Daniel,
20 Cr. 101 (LAP)
Protective Order

employed by or retained by counsel, may review the seized ES] disclosure material to identify
items pertinent to the defense. They shall not further disseminate or disclose any portion of the
seized ESI disclosure material except as otherwise set forth under this Order.

11. This Order places no restriction on a defendant’s use or disclosure of ES] that originally
belonged to the defendant.

Return or Destruction of Material

12, Except for disclosure material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or delete all disclosure material,
including the seized ESI disclosure material, within 30 days of the expiration of the period for
direct appeal from any verdict in the above-captioned case; the period of direct appeal from any
order dismissing any of the charges in the above-captioned case; or the granting of any motion
made on behalf of the Government dismissing any charges in the above-captioned case, whichever
date is later.

Retention of Jurisdiction

13. The provisions of this order shall not terminate at the conclusion of this prosecution

 

 
United States v. Daniel,

20 Cr. 101 (LAP)

Protective Order

and the Court will retain jurisdiction to enforce this Order following termination of the case.

AGREED AND CONSENTED TO:

GEOFFREY 8. BERMAN
United States Attorney

> ean. Prouorel pa: 3/S/Qo
Jessa Greenwo

Assistant United States Attorney

- U4: of Date: AIS \2 »
Angus James Bell, Esq.

Counsel for defendant Daniel Daniel

 

SO ORDERED:

Dated: New York, New York
WL WA cl Ib, 2020 pir A. ealer

HONORABLE LORETTA A. PRESKA
UNITED STATES DISTRICT JUDGE

 
